ORDER
The Disciplinary Review Board having filed with the Court its decision concluding that GILBERTO GARCIA of HACKENSACK, who was admitted to the bar of this State in 1987, should be reprimanded for violating RPC 1.7 and 1.9 (conflict of interest) and RPC 5.4 (sharing fee with non-attorney), and good cause appearing;
It is ORDERED that GILBERTO GARCIA is hereby reprimanded; and it is further
ORDERED that within one year of the date of this Order respondent shall enroll in and satisfactorily complete eight hours of courses in professional responsibility approved by the Office of Attorney Ethics and shall submit proof of compliance to the Office of Attorney Ethics; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.